Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, reading on claims 1-11, in the reply filed on 1/3/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 18 (page 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the effluent".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. 
In regard to claim 4, the limitation “in and out of specification” renders the claim indefinite.  It is not clear what is meant by this limitation. 
Claim 5 recites the limitation "at least one multivariate signal”.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined.  It is not clear if it is the same or a different signal. 
Claim 7 recites the limitation "the feed device".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. 
Regarding claim 7, the phrase "preferably arranged" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitations "a multivariate signal".  There is insufficient antecedent basis for these limitations in the claim.  This term has previously been defined. 
Claim 8 recites the limitations “the discharge device”; “the interconnection”.  There is insufficient antecedent basis for these limitations in the claim.  These terms have not previously been defined. 
Regarding claim 8, the phrase "preferably arranged" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concept, 
The limitation “introducing a first multi-component mixture into a column of the multi-column chromatography arrangement” is a generic step of introducing a feed to a chromatography column. 
The limitation “detecting at least one multivariate signal by at least one detector” is mere data gathering.  Mere data gathering is not considered to be significantly more than the abstract idea.  See MPEP 2106.05(g) and 2106.05(d). 
The limitation “controlling the purification process by controlling at least one controllable control element based on the at least one process parameter” is insignificant extra-solution activity.  See MPEP 2106.05(d).  Additionally, this limitation generally links the use of the judicial exception to the field of purification processes.  See MPEP 2106.05(h). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipate by WO00/45929 by Pidgeon et al. (Pidgeon). 
In regard to claim 1, Pidgeon teaches a method for controlling at least one multi-column chromatography arrangement for a continuous process of purification of biopharmaceuticals (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28). 
Pidgeon teaches introducing a first multi-component mixture into a column of the multi-column chromatography arrangement (P8/L15 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28; claim 12).  Pidgeon teaches detecting at least one signal by at least one detector (P8/L15 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches calculating 
Pidgeon teaches open loop control of a chromatography method via a computing unit (claim 23; claim 26).  Pidgeon teaches chemometric methods in the field of chromatography (P23/L26-27).  Pidgeon teaches a UV-vis detector (P41/L8-14; P42/L25-30).  Pidgeon teaches multivariate signals (P16/L6-12; Figure 5; P41/L3-14; P42/L26-29).  
In regard to claim 2, Pidgeon teaches comparing the at least one process parameter with at least one reference parameter (P40/L13-19).  Pidgeon teaches determining at least one control signal on the basis of the process parameter and wherein the purification process is controlled by controlling the control signal (P40/L13-19). 
In regard to claim 3, Pidgeon teaches the at least one data processing program calculates the concentration of at least one component of the at least one multi-component mixture as process parameter (P41/L4-6). 
In regard to claim 4, Pidgeon teaches the at least one data processing program calculates at least one of the following process parameters: purity (P1/L10-21; P1/L30 to P2/L2; P10/L26-30). 
In regard to claim 5, Pidgeon teaches the at least one detector is configured to record at least one multivariate signal (Figure 5; P41/L3-14; P42/L26-29).  Pidgeon teaches the 
In regard to claim 7, Pidgeon teaches the limitations as noted above.  Further, Pidgeon teaches determining the product concentration in the multi-component mixture at the feed device by means of the detector (P40/L13-19; P41/L4-6; Figure 5); which is preferably arranged at an output of a column.  Pidgeon teaches calculating the current product mass loaded onto a column by means of the determined product concentration and a current flow rate (P5/L18-26; P26/L11-25; P40/L13-19).  Pidgeon teaches comparing the currently loaded product mass with a control value (P5/L18-26; P26/L11-25; P40/L13-19).  Pidgeon teaches control at least one controllable control element based on the currently loaded mass for controlling the purification process (P5/L18-26; P26/L11-25; P40/L13-19). 
In regard to claim 9, Pidgeon teaches detecting the concentration of one or several by evaluating the at least one signal of at least one detector by means of the at least one computing unit (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches the at least one detector is arranged between two columns (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28; Figure 15).  Pidgeon teaches calculating a mass percent of at least one component (P40/L13-19).  Pidgeon teaches comparing the determined mass percent with a control value by means of the computing unit (P40/L13-19).  Pidgeon teaches controlling the at least one control element in order to set the interconnection of the columns and/or fractioning of a product and/or rejecting of fractions based on the control value (P40/L13-19).  
claim 11, Pidgeon teaches calculating new optimized process parameters by means of a mathematical model on the basis of the at least one calculated process parameter (P26/L11-25).  Pidgeon teaches setting the control elements on the basis of the calculated process parameters in order to obtain new optimized process parameters (P26/L11-25). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO00/45929 by Pidegeon, as noted above. 
In regard to claim 8, Pidgeon teaches the limitations as noted above.  Pidgeon teaches evaluating a multivariate signal of the at least one detector by means of the at least one computing unit (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches the detector is preferably arranged at an output of a column so that the component concentration in the multi-component mixture is detected at the discharge device (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon does not explicitly teach determining the saturation and/or breakthrough point of the at least one column by means of the detected component concentration or controlling the at least one control element in order to set the interconnection of the columns based on the detected saturation and/or the breakthrough point. 
It is obvious within the field of chromatography to determine saturation and breakthrough points in order to collect desired fractions and minimize contamination.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to 
In regard to claim 10, Pidgeon teaches the limitations as noted above.  Pidgeon does not explicitly teach recycling incompletely separate areas.  However, it is obvious to one of ordinary skill in the art to recycle unseparated portions in order to minimize waste and optimize separations. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO00/45929 by Pidegeon, as noted above, in view of English Machine Translation of DE102010047427 by Hubbuch et al. (Hubbuch). 
In regard to claim 6, Pidgeon teaches the limitations as noted above.  Pidgeon does not teach the chemometric method is Partial Least Squares Regression or calculations based on a neural network. 
Hubbuch teaches partial least squares regression ([0023]).  Hubbuch teaches PLS is a multivariate calibration with a high robustness ([0023]).  Hubbuch teaches PLS is a preferred statistical method ([0025]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a partial least squares regression, as taught by Hubbuch, in the method of Pidgeon as it s a known desirable statistical multivariate analysis method. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777